Citation Nr: 1100768	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected right ankle injury with traumatic arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hyperlipidemia.

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to January 1990.    

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of June and July 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Evidence has been associated with the Veteran's claims folder 
accompanied by a waiver of consideration by the agency of 
original jurisdiction (AOJ).  

The issues of entitlement to service connection for 
hyperlipidemia, sinusitis, and vertigo are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's right ankle 
disability is manifested by pain and limited range motion; 
however, there is no evidence of ankylosis.

2.  The Veteran's right ankle disability does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of regular schedular standards.

3.  The evidence of record serves to link the Veteran's currently 
diagnosed sleep apnea disability to his military service.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
residuals of a fractured right ankle have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.            §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5270, 
5271 (2010).

2.  Application of the extraschedular rating provisions is not 
warranted for the Veteran's service-connected right ankle 
disability. 38 C.F.R. § 3.321(b) (2010).

3.  Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's currently diagnosed sleep apnea disability was 
incurred in military service.  38 U.S.C.A. §§ 1101, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating 
for the service-connected right ankle disability, as well as 
entitlement to service connection for sleep apnea.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  
The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in October 2004, and notice with respect to the effective-
date element of the claim, by a letter mailed in March 2006.  
Although the March 2006 letter pertaining to the effective-date 
element of the claim was provided after the initial adjudication 
of the claims, the Board finds that the Veteran has not been 
prejudiced by the timing of this letter.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the originating 
agency readjudicated the Veteran's claims in a December 2006 
statement of the case (SOC) as well as December 2006 and December 
2007 supplemental statements of the case (SSOC).  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claims would have been different had complete VCAA notice been 
provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating these claims.  
The evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, and postservice VA treatment 
records.  

Additionally, the Veteran was afforded VA examinations in May 
2005 and October 2007 for his right ankle disability.  The 
reports reflect that the examiners reviewed the Veteran's past 
medical history, documented his current medical conditions, and 
rendered appropriate diagnoses consistent with the remainder of 
the evidence of record.  Furthermore, these examination reports 
contain sufficient information to rate the Veteran's right ankle 
disability under the appropriate diagnostic criteria.  The Board 
therefore concludes that the VA examination reports are adequate 
for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].

The Board is cognizant of the fact that while the Veteran's 
claims folder was available to the May 2005 VA examiner, it is 
unclear whether it was available October 2007 VA examiner.  
However, such did not have an adverse effect on the adequacy of 
the examination.  Notably, as previously indicated, the examiner 
fully considered the Veteran's complaints, to include his 
complaints of functional impairment and pain with respect to his 
right ankle disability.  A physical examination was then 
performed that addressed all the relevant rating criteria.  

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  In his February 2007 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision as to the 
issues of entitlement to an increased disability rating for a 
right ankle disability as well as service connection for sleep 
apnea.

I.  Higher evaluation for Right Ankle Disability

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3. When the evidence is in 
relative equipoise, the Veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal excursion 
of movements, including pain on movement. 38 C.F.R. § 4.45.  The 
intent of the schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
misaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination and pain on motion. DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Veteran is currently assigned a 20 percent disability rating 
for a right ankle disability, under Diagnostic Codes 5010-5271 
[arthritis; ankle, limited motion of].  See 38 C.F.R. § 4.27 
(2010) [hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen].

The medical evidence shows that the Veteran has arthritis of the 
right ankle.  See, e.g., the May 2005 VA examination report.  
However, the existence of arthritis does not change the 
diagnostic code, since arthritis is also rated based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2010).

The Board notes that normal range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  The criteria set forth 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the maximum rating 
for limited motion of the ankle is 20 percent and such is 
assigned when there is marked limited motion.  Thus, the Veteran 
is in receipt of the maximum rating for limited motion of the 
ankle.

VA regulations concerning functional loss are not applicable 
where a disability is rated at the maximum level provided by the 
diagnostic code under which it is rated. VAOPGCPREC 36- 97 
(holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has 
received less than the maximum evaluation" under Diagnostic Code 
5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(the Court concluded that remand for the Board to consider 
functional loss due to pain was not appropriate where the 
claimant was already receiving the maximum disability rating 
available for limitation of motion); Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997) (although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a separate 
rating for pain).  Therefore, an increased disability rating 
based on functional loss is not available under 38 C.F.R. §§ 
4.40, 4.45 or the holding in Deluca under any applicable 
diagnostic code based on limitation of motion.

The Board has considered the applicability of rating the right 
ankle disability under another appropriate diagnostic code.  In 
this regard, Diagnostic Code 5270 is the only other code that 
evaluates disabilities of the ankle, which provides a rating 
higher than 20 percent.  Diagnostic Code 5270 evaluates ankylosis 
of the ankle. Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st 
ed. 2007).  Under Diagnostic Code 5270, a 30 percent evaluation 
is warranted when the ankle is ankylosed in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 0 
degrees and 10 degrees.  A 40 percent evaluation is warranted 
when the ankle is ankylosed in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.

In reviewing the evidence of record, the Board finds that the 
Veteran is not entitled to a higher evaluation under Diagnostic 
Code 5270.  A May 2005 VA examination reveals that the Veteran 
was able to actively dorsiflex the right ankle after repeated 
tries to 5 degrees, and plantar flex to 25 degrees.  Further, he 
was able to passively dorsiflex the right ankle to 8 degrees, and 
plantar flex to 30 degrees.  The VA examiner reported that pain 
and weakness were the primary limiting factors and that the 
Veteran's dorsiflexion and strength, in particular, were limited.  
The Board also observes that an X-ray report dated in November 
2005 revealed an impression of posttraumatic changes of the right 
ankle with multiple chip fragments medial to the talus and 
inferior to the medial malleolus.  Further, a June 2007 VA 
treatment record documented the Veteran's continued complaints of 
pain in his right ankle and diagnosis of degenerative joint 
disease.  Moreover, an October 2007 VA examination report reveals 
that the Veteran had limitation of motion of the right ankle with 
dorsiflexion limited to 10 degrees actively and 20 degrees 
passively, as well as plantar flexion limited to 45 degrees 
actively and passively.  He demonstrated painful range of motion 
passively.   However, the VA examiner reported no varus or valgus 
angulation of the os calsis in relationship to the long axis of 
the tibia and fibula.  An X-ray report revealed evidence of 
remote ankle trauma, with posttraumatic subchondral cyst 
formation and mild talofibular ligamentous abnormalities with 
mild plantar fasciitis.  Nonetheless, a review of the Veteran's 
VA examination reports as well as VA treatment records show that 
the Veteran was not diagnosed with ankylosis.

As the preponderance of the evidence is against the claim, a 
schedular evaluation in excess of 20 percent is not warranted, at 
any time during the rating period on appeal, for the Veteran's 
right ankle disability.

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected right ankle disability is inadequate.  The 
Veteran is currently in receipt of the maximum amount allowed for 
limited motion of the ankle, which is described as marked limited 
motion.  A comparison between the level of severity and 
symptomatology of the Veteran's right ankle disability with the 
established criteria found in the rating schedule for limited 
motion of the ankle shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  The 
Board notes that the Veteran works for the United States Postal 
Office as a mail handler.  See the May 2005 VA examination 
report.  The evidence of record does not show that he was unable 
to meet the physical requirements of the position solely due to 
his service-connected right ankle disability, nor does the 
evidence show that his right ankle disability would cause marked 
interference in other forms of employment.  Notably, although the 
Veteran reported to the May 2005 VA examiner that he must "take 
it easy" during work when he experiences a flare-up, he also 
reported that he has not missed any work specifically due to the 
right ankle disability.  Accordingly, the evidence does not 
indicate that his right ankle disability has caused marked 
interference with employment that is not already contemplated in 
the rating code.  Furthermore, the medical record does not show 
that the Veteran's right ankle disability has necessitated 
frequent periods of hospitalization during the appeal period or 
otherwise rendered impracticable the regular schedular standards 
for rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).

In denying the Veteran's claim for an increased rating, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service- 
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the Veteran has not 
asserted that he is unemployable because of his service-connected 
right ankle disability.  Furthermore, the evidence shows that he 
has been able to maintain employment throughout the course of the 
appeal.  As noted above, the Veteran reported to the May 2005 VA 
examiner that he has not missed work specifically due to the 
right ankle disability.  Accordingly, the issue of TDIU has not 
been raised in this case.  

II.  Service connection for Sleep Apnea

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

The Veteran is claiming entitlement to service connection for 
sleep apnea which he contends is due to his military service.  
With respect to Hickson element (1), the competent medical 
evidence of record demonstrates that the Veteran uses a CPAP mask 
in order to treat his sleep apnea disability.  See, e.g., VA 
treatment records dated in April 2004 and June 2005.  
Accordingly, Hickson element (1), current disability, is 
satisfied.

The Board notes that service treatment records dated in May and 
July 1987 documents the Veteran's complaints of difficulty 
staying awake while performing his job duties as well as a short 
attention span.  Although an examination at that time indicated 
mild obesity, narcolepsy as well as psychiatric disabilities were 
ruled out, and there was no diagnosis of sleep apnea.  No 
subsequent treatment for sleeping difficulty was reported in the 
service treatment records.  However, after reviewing the claims 
folder, the Board believes that service connection may granted 
based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

The Board has no reason to disbelieve the Veteran's contentions 
regarding of a continuity of sleep apnea symptomatology since 
service, which are consistent with the evidence of record.  
Specifically, an April 1994 VA treatment record documented the 
Veteran's complaints of excessive daytime sleepiness, loud 
snoring, and gasping for air during sleep which began "several 
years ago."  He was diagnosed with obstructive sleep apnea at 
that time, and was provided with a polysomnogram CPAP.  The 
record indicates that he sought treatment for his sleep apnea 
disability numerous times thereafter.  

The Board adds that in February 2007, the Veteran submitted parts 
of medical articles which discuss symptoms of obstructive sleep 
apnea.  These symptoms ranged from moderate (occasional napping, 
fatigue, and attention deficits) to severe (sleep attacks, 
falling asleep while driving, talking, and eating), as well as 
experiencing difficulty with concentration, attention, memory, 
judgment, and impaired performance of tasks.  

The Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports and analyses].  Although 
the medical articles do not specifically discuss the Veteran's 
sleep apnea disability, the symptoms outlined in the articles, 
such as occasional napping and fatigue, are congruent with the 
symptomatology reported by the Veteran with respect to his sleep 
apnea disability both during service and thereafter.  As such, 
the Board finds the medical articles submitted by the Veteran to 
be of probative value with respect to his continuity of sleep 
apnea symptomatology following discharge from service.    

The Board also observes that in July 2005, a VA physician 
reviewed the Veteran's claims folder, to include in-service 
treatment for sleeping difficulty, and concluded that "[i]t is 
more likely than not that [the Veteran] was suffering from sleep 
deprivation or an attention deficit disorder.  He did not have 
sleep apnea in service ... Sleep apnea in this [V]eteran is not 
related to any service incident or condition."  However, the VA 
examiner failed to address the April 1994 VA treatment record 
diagnosing the Veteran with obstructive sleep apnea, to include 
the Veteran's statement that the symptoms "began several years 
ago."  In any event, the Board is granting the Veteran's service 
connection claim based on a continuity of symptomatology, not 
medical nexus.  The VA examiner only opined as to whether the 
Veteran's current sleep apnea disability is related to his 
military service.  As such, the Board finds the July 2005 VA 
opinion of no probative value in determining that the Veteran has 
experienced a continuity of sleep apnea symptomatology since 
separation from service.    

Based on the above-cited evidence, the Board has no reason to 
doubt the Veteran's assertions that he has had sleep apnea 
symptoms since leaving military service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Continuity of symptomatology is therefore 
established.  The benefit sought on appeal is accordingly 
allowed.   


ORDER

Entitlement to an evaluation in excess of 20 percent for service-
connected right ankle injury with traumatic arthritis is denied.

Entitlement to service connection for sleep apnea is granted.


REMAND

III.  Service connection for Hyperlipidemia

The Board observes that since the RO's June 2005 decision, the 
United States Court of Appeals for Veterans Claims has issued 
Kent v. Nicholson, 20 Vet. App. 1 (2006), requiring notice of the 
evidentiary requirements necessary to reopen a previously-denied 
claim, and of what evidence would be new and material to reopen 
the claim.

The Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a procedural 
defect in an appeal by providing the claimant with notice under 
the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C.A. § 5103(b).  If the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board. The Board 
must remand the case to the agency of original jurisdiction (AOJ) 
because the record does not show that the Veteran was provided 
adequate notice under the VCAA and the Board is without authority 
to do so.

Here, although the RO sent a VCAA notice letter to the Veteran in 
October 2004, it only partially complied with the notice required 
by Kent.  The letter did not notify the Veteran why the prior 
claim of service connection for hyperlipidemia was denied, and 
what evidence would be new and material to reopen the claim.  A 
remand is therefore needed in order to afford the Veteran with 
complete notice as required by Kent.

IV.  Service connection for Sinusitis 
V.  Service connection for Vertigo

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).

In this case, the Board finds that VA medical opinions are 
necessary with respect to the Veteran's claims of entitlement to 
service connection for sinusitis and vertigo prior to further 
appellate consideration.  38 C.F.R. § 3.159(c)(4).  In 
particular, the medical evidence of record documents complaints 
of and diagnoses of dizziness and mucosal thickening in the 
sinus.  See VA treatment records dated in November 2008 and 
December 1999.  

With regard to the Veteran's sinusitis, service treatment records 
dated in January 1989, September 1988, and August 1986 document 
treatment for flu-like symptoms including coughing, light-
headedness, bodyaches, and nasal congestion.  The treatment 
records further show that the Veteran was diagnosed with an upper 
respiratory infection, and was instructed to take medication. 

With respect to the Veteran's vertigo, the Board notes that the 
Veteran's available service treatment records do not show a 
diagnosis of vertigo.  However, the Veteran contends that he 
experienced dizziness in service.  His contention is supported by 
a January 1989 service treatment record which documents his 
complaints of slight dizziness.  In any event, the Veteran is 
competent to attest to experiencing dizziness in service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).    Therefore, although the Veteran as a 
lay person has not been shown to be capable of making medical 
conclusions, he is competent to report the circumstances of in-
service dizziness.  Accordingly, evidence of an in-service 
dizziness is arguably met.

None of the medical records currently associated with the 
Veteran's VA claims file offer an opinion as to a possible causal 
relationship between the Veteran's sinusitis or vertigo and his 
military service.  

The duty to assist requires that a medical opinion be provided 
when necessary to decide a claim.  Because the evidence of record 
does not include medical opinions based on a complete review of 
the Veteran's claims file that discusses the likelihood that the 
Veteran's current vertigo or sinusitis was incurred in or 
aggravated by his active service, the Board concludes that VA 
medical examinations are needed in order to render a decision in 
this case.  See Charles v. Principi, 16 Vet. App.  370 (2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim].

An additional factor that needs to be considered is the Court's 
holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even though the disability resolves prior to the 
adjudication of the claim.  The Board cannot exclude the 
possibility that the Veteran exhibited vertigo and sinusitis 
during the pendency of this appeal that had resolved.  In the 
event that the VA examinations do not show current vertigo or 
sinusitis, the type of scenario addressed under McClain must be 
addressed on examination as well.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should provide the Veteran with 
a notice letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent and as discussed by the 
Board above.

2.	The Veteran should be afforded a VA 
examination for his sinusitis and vertigo 
disabilities with the purpose of obtaining 
an opinion as to the following:

a.	whether the Veteran currently suffers 
from sinusitis;  

b.	whether it is at least as likely as 
not (50 percent or greater) that 
his sinusitis disability, if any, is 
etiologically related to his active 
service, to include in-service 
treatment for an upper respiratory 
infection.

c.	whether the Veteran currently suffers 
from vertigo;  

d.	whether it is at least as likely as 
not (50 percent or greater) that 
his vertigo disability, if any, is 
etiologically related to his active 
service, to include in-service 
complaints of dizziness.

The examiner should indicate in his/her 
report that the claims folder was 
reviewed.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  A rationale 
for all opinions expressed should be 
provided.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.
   
3.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


